IN THE COMMONWEALTH COURT OF PENNSYLVANIA


QRK, LLC,                                :
                    Appellant            :
                                         :
            v.                           :   No. 592 C.D. 2016
                                         :
Kenilworth Court Residents               :
Association, Inc.                        :


                                     ORDER


            NOW, June 1, 2017, having considered appellee’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge